PD-0190-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 6/4/2015 12:18:28 PM
                                                                        Accepted 6/4/2015 1:58:50 PM
                                                                                       ABEL ACOSTA
                                 NO. PD-0190-15                                                CLERK

                                IN THE
                      COURT OF CRIMINAL APPEALS
                              OF TEXAS
                               NO. 01-13-00851-CR
                       IN THE COURT OF APPEALS
                               FOR THE
                   FIRST JUDICIAL DISTRICT OF TEXAS
                            HOUSTON, TEXAS

THE STATE OF TEXAS                        §         APPELLEE
                                          §
V.                                        §
                                          §
ERIC SANTANA GUANCHE                      §         APPELLANT


      APPEAL FROM COUNTY CRIMINAL COURT AT LAW NO. 7
                     HOUSTON, TEXAS
                  TRIAL COURT NO. 1869024

APPELLANT’S MOTION FOR LEAVE EN BANC TO FILE MOTION FOR
     REHEARING EN BANC ON APPELLANT’S PETITION FOR
                DISCRETIONARY REVIEW



      Appellant asks the Court for leave En Banc to file the included out of time

Motion for Rehearing En Banc of Appellant’s Petition for Discretionary Review.

The purpose of this motion is to again urge the court to reconsider hearing this

important case. Apart from issues in the Petition, there are very different legal

interpretations between the legislative and executive branches of Texas

government and the judicial branch in Texas.


                                          1                       June 4, 2015
                         CONCLUSION AND PRAYER

      Wherefore, the appellant prays that this court grant this motion and allow

Appellant to file the attached Motion as well.

                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

document will be electronically served on the Harris County District Attorney and

the State Prosecuting Attorney.

                                             Respectfully submitted,

                                             /S/ Rick Soliz
                                             Rick Soliz
                                             T.B.N. 00785013
                                             P.O. Box 4051
                                             Houston, Texas 77210
                                             713-228-1900
                                             Pro Bono Attorney for Appellant




                                         2
                                NO. PD-0190-15
                                IN THE
                      COURT OF CRIMINAL APPEALS
                              OF TEXAS
                              NO. 01-13-00851-CR
                      IN THE COURT OF APPEALS
                              FOR THE
                  FIRST JUDICIAL DISTRICT OF TEXAS
                           HOUSTON, TEXAS

THE STATE OF TEXAS                      §          APPELLEE
                                        §
V.                                      §
                                        §
ERIC SANTANA GUANCHE                    §          APPELLANT


      APPEAL FROM COUNTY CRIMINAL COURT AT LAW NO. 7
                     HOUSTON, TEXAS
                  TRIAL COURT NO. 1869024

        APPELLANT’S MOTION FOR REHEARING EN BANC ON
       APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:
      NOW COMES, ERIC SANTANA GUANCHE, Appellant in the above

entitled and numbered cause, by and through his attorney of record, Rick Soliz,

and submits this Motion for Rehearing En Banc of Appellant’s Petition for

Discretionary Review. For good cause, Appellant shows as follows. Appellant’s

timely Motion for Extension of Time to file a Motion for Rehearing and Motions

for Leave to File an out of time Motion for Rehearing have been denied (original



                                        3
timely motion was denied after deadline to timely file motion for rehearing). The

Texas legislative and executive branches have promulgated law that has been in

existence approaching two decades. The law was reviewed and approved by both

houses of government and signed by our governor. This law requires licensed

court interpreters for court proceedings involving non English speaking people

accused of crimes. Violation of such law is subject to up to one year in jail and a

substantial fine as a class a misdemeanor. The Texas legislative and executive

branches expect enforcement of such law and have not intended for any party or

court to be above enforcement of this law or to be protected by any entity from

abiding by this state’s criminal laws. Appellant has provided relevant case law and

a memorandum from the United States Justice Department that supports the

expectations of these two Texas branches.

On the other side of the issue, the court below disagrees with those two branches of

government. The court below interprets such plain language of the law to mean

that Harris County Court number seven is exempt from this criminal law and its

punishment and may utilize unlicensed court interpreters in proceedings specified

as mandatory by this Texas law (applicable Texas Government Code section as

briefed in the petition for discretionary review). The court below sees no issue

with Harris County Court number seven violating criminal law daily and utilizing


                                          4
unlicensed interpreters in court proceedings thousands of times over many years.

The court below, resides in Harris County, Texas, and members are not racially

diverse as are the other two branches of government. Moreover, the court’s

members have substantial contacts with Harris County courts, and do not believe

that this infestation of crime, in the atmosphere of court number seven, affects the

due process rights of Appellant or any Spanish speaking minority defendant

accused of a crime. This illegal conduct does in fact deprive Appellant and most

Spanish speaking racial minorities of their due process rights.

      Counsel hereby certifies that these circumstances and grounds are significant

and without this court’s intervention and guidance, the issue will remain in conflict

among the different arms of Texas government and our United States government.

      Finally, Appellant certifies his Motion is not made for delay, but made in

good faith to see that justice is done.


                          CONCLUSION AND PRAYER

      Wherefore, the appellant prays that this court grant this motion and allow

Appellant to file his Motion for Rehearing En Banc of his Petition for

Discretionary Review.




                                          5
                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the attached and foregoing
document will be electronically served on the Harris County District Attorney and
the State Prosecuting Attorney.

                                             Respectfully submitted,
                                             /S/ Rick Soliz
                                             Rick Soliz
                                             T.B.N. 00785013
                                             P.O. Box 4051
                                             Houston, Texas 77210
                                             713-228-1900
                                             Pro Bono Attorney for Appellant




                                         6